Title: To Thomas Jefferson from Ebenezer Hazard, 20 February 1790
From: Hazard, Ebenezer
To: Jefferson, Thomas


New York, 20 Feb. 1790. Presumes on former acquaintance and friendship shown him in collection of state papers to solicit office of chief clerk in department of state. From former services as head of post office and “my Attachment to our present Constitution of Government,” expected to be continued in office, and, if he is not misled, “this was generally expected throughout the Union. But another has been appointed Postmaster General, and I am now left to seek Employment in some other Line. Habit has rendered my Ideas, and Train of thinking perfectly official, and thus made it necessary for me to confine my Views to Office, without a Prospect of being at the head of any.” His own views and advice of friends, “particularly of Col. Langdon,” direct him to department of state.

